Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 12/13/2021. As directed, claims 1-2, 4-14, and 17 were amended. New claims 18-20 were added. Accordingly, claims 1-20 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8, and 13, Examiner deems a method of performing a diagnostic test on a vehicle having a tire and a notification system, the method comprising: detecting, via a sensor, sensor data indicative of a vehicle operating characteristic, the vehicle operating characteristic including vehicle speed data of a vehicle speed of the vehicle; receiving, via a receiver, AM signals, the receiver configured to output AM signal data indicative of the AM signals; receiving, via a controller in electronic communication with the sensor, the receiver, and the notification system, the sensor data from the sensor and the AM signal data from the receiver; analyzing, by the controller, the sensor data and the AM signal data, the analyzing including comparing the AM signal data to the vehicle speed data over a predetermined time period; determining, by the controller, whether a first condition is satisfied; and generating, by the controller in response to the first condition being satisfied, a first control signal to control the notification system to generate a notification to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for 
Claim(s) 2-7, 9-12, and 14-20 depend(s) from claim(s) 1, 8, and 13, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669